Case: 16-30042      Document: 00513725563         Page: 1    Date Filed: 10/19/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit
                                    No. 16-30042                                FILED
                                  Summary Calendar                       October 19, 2016
                                                                           Lyle W. Cayce
                                                                                Clerk
KENNETH SPRADLEY,

                                                 Plaintiff-Appellant

v.

TODD BARRERE; DONALD JOHNSON; CRAIG WHITE,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                       for the Middle District of Louisiana
                             USDC No. 3:15-CV-653


Before JONES, WIENER, and CLEMENT, Circuit Judges.
PER CURIAM: *
       Kenneth Spradley, Louisiana prisoner # 101526, appeals the district
court’s dismissal without prejudice of his 42 U.S.C. § 1983 complaint for failing
to comply with the court’s order to pay the filing fee.               The district court
determined that Spradley was barred from proceeding in forma pauperis,
pursuant to the three-strikes provision of 28 U.S.C. § 1915(g), and ordered




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-30042    Document: 00513725563      Page: 2   Date Filed: 10/19/2016


                                 No. 16-30042

Spradley to pay the filing fee within 21 days of the court’s order. Spradley
did not comply.
      We review a district court’s dismissal of an action for failure to prosecute
or for failure to comply with any court order for abuse of discretion.
McCullough v. Lynaugh, 835 F.2d 1126, 1127 (5th Cir. 1988). Spradley does
not challenge the district court’s conclusion that he failed to comply with the
court’s order to pay the initial filing fee. By failing to brief any argument
challenging the district court’s reason for dismissal, Spradley has abandoned
the issue.   See Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993);
Brinkmann v. Dallas County Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir.
1987). Thus, he has not shown that the district court abused its discretion in
dismissing his action without prejudice. See McCullough, 835 F.2d at 1127.
      The judgment of the district court is AFFIRMED.           All outstanding
motions are DENIED.




                                        2